ITEMID: 001-100798
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF BOGATOVA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Ganna Yudkivska;Isabelle Berro-Lefèvre;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 5. The applicant was born in 1944 and lives in Dniprodzerzhynsk.
6. In July 2003 the applicant instituted proceedings in the Bagliyskyy District Court of Dniprodzerzhynsk against the State of Ukraine, the President, and the local department of the Pension Fund, seeking recovery of pension arrears and compensation for non-pecuniary damage. In her claim the applicant stated, in particular, that under Article 46 of the Constitution she was entitled to a pension equal to the amount of minimum living standard. However, her pension was lower than that standard effective at the relevant time.
7. On 26 December 2003 the court rejected the applicant's claim as unfounded, stating that the amount of her pension had been determined correctly under the pension legislation. On 5 April 2004 and 8 June 2006 respectively the Dnipropetrovsk Regional Court of Appeal and the Supreme Court upheld the decision of the first-instance court. Neither of the courts considered the applicant's argument under Article 46 of the Constitution in respect of inconsistency of the amount of her pension with the minimum living standard.
8. The relevant domestic law is set out in the judgment case of Pronina v. Ukraine (no. 63566/00, §§ 13-19, 18 July 2006).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
